Per Curiam.

This case comes up on the evidence. The jury may have inferred from it the following facts, viz: that L. Moore, D. McMillen, J. Paul, and Mary Hall, wife of James Hall, owned, as tenants in common, a flouring mill, upon which there was an incumbrance by way of mortgage; that they jointly borrowed of Peter McMillen $100 to pay on said mortgage, and which was so paid,.being the $100 to recover which this suit was brought.
On these facts the jury found a verdict against said parties for the $100, with interest.
J. A. Woodhull, for appellant.
Chapin $ Croxton, for appellee.
The court rendered a general personal judgment against said parties for the amount of the verdict. No exception was taken to the form of the judgment; no motion was made to have the judgment, if sought to be collected of the wife, Mary Hall, charged upon her property. Perhaps a motion might have been sustained for the entry in that, form of the judgment, and, further, that if paid by either of the other defendants, her share of the judgment to stand charged, for the benefit of that defendant, upon her interest in the mill property. See Cox’s Administrator v. Wood et al., 20 Ind. 54. A married woman is liable on necessary contracts pertaining to her property, owned separately from her husband; said liability being chargeable upon the income of her separate property. Id.
Judgment affirmed, with five per cent, damages and costs.